                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                 CRIMINAL ACTION
                                            )
v.                                          )                 No. 10-20128-01-KHV
                                            )
TIJUAN A. LEE,                              )
                                            )
                         Defendant.         )
____________________________________________)

                              MEMORANDUM AND ORDER

       On March 20, 2012, the Court sentenced defendant to 235 months in prison.           On

February 9, 2015, under Amendment 782 to the Sentencing Guidelines, the Court reduced

defendant’s sentence to 188 months. See Order Regarding Motion For Sentence Reduction

Pursuant To 18 U.S.C. § 3582(c)(2) (Doc. #136). The Court overruled defendant’s initial motion

to vacate his sentence under 28 U.S.C. § 2255 and dismissed successive motions for relief. See

Memorandum And Order (Doc. #159) filed July 28, 2017; Memorandum And Order (Doc. #150)

filed October 25, 2016; Memorandum And Order (Doc. #140) filed October 15, 2015. This

matter is before the Court on defendant’s Motion For Appointment Of Counsel In Light Of The

Enactment Of The First Step Act Of 2018 Making The Fair Sentencing Act Of 2010 Retroactive

And The Recent Investigation Of AUSA Terra Morehead Concerning Her Misconduct (Doc. #166)

filed July 18, 2019 and defendant’s Motion For Appointment Of Counsel Pursuant To Standing

Order 18-3 And 18 U.S.C. § 3006A (Doc. #167) filed September 9, 2019. For reasons stated

below, the Court overrules defendant’s motions.

       Defendant seeks appointment of counsel to assist with the filing of several motions. In

determining whether to appoint counsel in a civil case, the Court considers several factors
including (1) the merit of the litigant’s claims; (2) the nature of the factual issues raised in the

claims; (3) the litigant’s ability to present his or her claims; and (4) the complexity of the claims

involved. See Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). Applying these factors

to each of defendant’s proposed claims, the Court declines to appoint counsel.

I.     First Step Act Of 2018

       Defendant states that counsel is necessary to assist in a motion for relief under the First

Step Act of 2018, Pub. Law 115-391, 132 Stat. 5194, which retroactively applies the revised

statutory penalties of the Fair Sentencing Act of 2010, Pub. Law 111-220, 124 Stat. 2372. See

First Step Act § 404(a) (First Step Act applies to sentences for violation of federal criminal statute

with statutory penalties modified by Fair Sentencing Act of 2010 that was committed before

August 3, 2010). Effective August 3, 2010, the Fair Sentencing Act reduced the amount of

cocaine base needed to trigger certain statutory minimum and maximum sentences.                   See

21 U.S.C. § 841(b)(1)(A)(iii) (raising from 50 to 280 grams amount of cocaine base needed to

trigger statutory range of 10 years to life in prison); 21 U.S.C. § 841(b)(1)(B)(iii) (raising from

five to 28 grams amount of cocaine base needed to trigger statutory range of five to 40 years in

prison). Under the First Step Act of 2018, the Court may impose a reduced sentence as if the

revised statutory penalties of the Fair Sentencing Act were in effect at the time the covered offense

was committed. First Step Act § 404(b).

       Here, defendant pled guilty to conspiracy to manufacture, to possess with intent to

distribute and to distribute five grams or more of cocaine base, subject to the statutory

imprisonment range of five to 40 years under 21 U.S.C. § 841(b)(1)(B). See Petition To Enter

Plea Of Guilty And Order Entering Plea (Doc. #29) filed February 25, 2011 at 2-3 (plea under

§ 841(b)(1)(B) with statutory range of five to 40 years); Superseding Information (Doc. #27) filed

                                                 -2-
February 25, 2011 at 1, 3 (same). Even so, at sentencing, the Court applied the revised statutory

penalties under the Fair Sentencing Act of 2010. See Judgment In A Criminal Case (Doc. #95)

filed March 20, 2012 at 1 (“The defendant pleaded guilty to a Class B felony subject to the penalty

provisions of 21 U.S.C. § 841(b)(1)(B); however, the court applies the penalty provisions for a

Class C felony, under 21 U.S.C. § 841(b)(1)(C), as determined by the Fair Sentencing Act of

2010.”). In particular, because defendant pled guilty to a conspiracy involving only five grams

of cocaine base, the Court applied the statutory imprisonment range of zero to 20 years under

21 U.S.C. § 841(b)(1)(C). See id.; see also Transcript Of Sentencing (Doc. #106) filed June 5,

2012 at 5-6, 24-25, 27 (government explanation that statutory maximum under Fair Sentencing

Act is 240 months). Because defendant was sentenced based on the revised statutory penalties of

the Fair Sentencing Act of 2010, his proposed motion under the First Step Act lacks merit. See

First Step Act § 404(c) (no court shall entertain motion under this section if sentence previously

imposed in accordance with amendments in sections 2 and 3 of Fair Sentencing Act). For this

reason and because the Fair Sentencing Act claim is not particularly complex factually or legally,

and defendant is able to adequately present the claim, the Court overrules defendant’s request for

counsel on this claim.

II.    Prosecutorial Misconduct Claims

       Defendant states that counsel is necessary to investigate “any relevant claims [of]

prosecutorial misconduct” involving Assistant United States Attorney (“AUSA”) Terra Morehead.

Doc. #166 at 2. After a defendant has exhausted his direct appeal in a criminal action, his

exclusive remedy for raising a challenge to his sentence is under Section 2255 unless that remedy

is inadequate or ineffective. See United States v. McIntyre, 313 F. App’x 160, 162 (10th Cir.

2009); Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).

                                               -3-
       As noted, defendant has filed multiple Section 2255 motions. Accordingly, under the

Antiterrorism and Effective Death Penalty Act of 1996, defendant may not file a second or

successive motion pursuant to Section 2255 unless he first applies to the appropriate court of

appeals for an order authorizing the district court to consider the motion.          See 28 U.S.C.

§§ 2244(b)(3), 2255(h). A second or successive motion under 28 U.S.C. § 2255 may be filed in

the district court if the court of appeals certifies that the motion is based on (1) newly discovered

evidence that if proven and viewed in light of the evidence as a whole would establish by clear

and convincing evidence that no reasonable fact finder would have found defendant guilty of the

offense; or (2) a new rule of constitutional law that was previously unavailable and made

retroactive to cases on collateral review by the Supreme Court. 28 U.S.C. § 2255(h).

       Defendant has not explained how any current investigation about AUSA Morehead impacts

his case or could be used to satisfy the authorization standards for a second or successive

Section 2255 motion. Moreover, defendant has no constitutional or statutory right to appointment

of counsel in the prosecution of a Section 2255 motion unless the Court determines that an

evidentiary hearing is required. Rule 8(c) of the Rules Governing Section 2255 Proceedings; see

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Accordingly, on the present record, the Court

overrules defendant’s motion to appoint counsel on this claim.

III.   Claims Involving Attorney-Client Recordings

       Defendant asks the Court to appoint counsel to investigate potential Sixth Amendment

claims involving attorney-client recordings. Under District of Kansas Standing Order No. 18-3,

the Federal Public Defender (“FPD”) was appointed “to represent any defendant from the District

of Kansas who may have a post-conviction Sixth Amendment claim based on the recording of in-

person attorney-client meetings or attorney-client phone calls by any holding facility housing

                                                -4-
federal detainees within this District.” As part of the appointment, the FPD is to “review potential

cases.” Because the FPD has already been appointed to review potential cases involving attorney-

client recordings, the Court overrules as moot defendant’s motion to appoint counsel on this issue.1

       IT IS THEREFORE ORDERED that defendant’s Motion For Appointment Of Counsel

In Light Of The Enactment Of The First Step Act Of 2018 Making The Fair Sentencing Act Of

2010 Retroactive And The Recent Investigation Of AUSA Terra Morehead Concerning Her

Misconduct (Doc. #166) filed July 18, 2019 is OVERRULED.

       IT IS FURTHER ORDERED that defendant’s Motion For Appointment Of Counsel

Pursuant To Standing Order 18-3 And 18 U.S.C. § 3006A (Doc. #167) filed September 9, 2019 is

OVERRULED as moot.

       The Clerk is directed to forward a copy of this Memorandum And Order to the Office

of the FPD.

       Dated this 12th day of September, 2019 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




       1
               At this stage, defendant has not shown that when he was at CCA-Leavenworth, the
government recorded any of his attorney-client communications. Even so, to ensure that the FPD
has notice of defendant’s potential claim, the Court directs the Clerk to forward a copy of this
Memorandum And Order to the Office of the FPD.

                                                -5-
